DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Document D1: 3GPP TR 23.799 V1.2.1 (2016-11).
Regarding claim 1, D1 teaches and shows a traffic offloading method in a roaming scenario, comprising: sending, by a home core network control plane (H-CP), a first message to a visited core network control plane (V-CP), wherein the first message comprises a local breakout (LBO) policy based on a subscribed service, and the subscribed service is a service on which local breakout needs to be performed and the subscribed service is subscribed to by a user (see page 389; Figure 6.10.8.2-3; Figure 6.10.8.2-4: For roaming with local breakout, the Home Policy Control Function is the policy decision function to provide policy rules for QoS, Usage 
Regarding claim 2, D1 also teaches and shows wherein the receiving, by the V-CP, the first message from the H-CP comprises: receiving, by the V-CP by using a visited session management function (V-SMF) entity, the first message sent by a home session management function (H-SMF) entity; or receiving, by the V-CP by using a visited policy control function (V-PCF) entity, the first message sent by a home policy control function (H-PCF entity) (see pages 389- 390; Figure 6.10.8.2-3; Figure 6.10.8.2-4). 
Regarding claim 3, D1 also teaches and shows wherein the method further comprises: sending, by the V-CP, the LBO policy to the V-PCF entity by using the V-SMF entity; and determining, by the V-CP by using the V-PCF entity, whether the LBO policy is valid (see pages 389- 390; Figure 6.10.8.2-3; Figure 6.10.8.2-4). 
Regarding claim 4, D1 also teaches and shows wherein the method further comprises: determining, by the V-CP by using the V-PCF, whether the LBO policy is valid (see pages 389- 390; Figure 6.10.8.2-3; Figure 6.10.8.2-4: The Visited Policy Control Function receives the policy rules from Home Policy Control Function and adjusts the policy rules based on visited operator's local policy for mobility, and provides policy rules to Visited NextGen CP Function). 

Regarding claim 6, D1 also teaches and shows wherein the sending, by the H-CP, the first message to the V-CP comprises: sending, by the H-CP, the first message to a visited session management function (V-SMF) entity by using a home session management function (H-SMF) entity (see pages 389- 390; Figure 6.10.8.2-3; Figure 6.10.8.2-4).
Regarding claim 7, D1 also teaches and shows wherein the sending, by the H-CP, the first message to the V-CP comprises: sending, by the H-CP, the first message to a visited policy control function (V-PCF) entity by using a home policy control function (H-PCF) entity (see pages 389- 390; Figure 6.10.8.2-3; Figure 6.10.8.2-4). 
Regarding claim 8, D1 also teaches and shows wherein the method further comprises: obtaining, by the H-CP, the LBO policy (see pages 389- 390; Figure 6.10.8.2-3; Figure 6.10.8.2-4). 
Regarding claim 9, D1 also teaches and shows wherein the obtaining, by the H-CP, the LBO policy comprises: configuring, by the H-CP, the LBO policy by using a home session management function (H-SMF) entity; receiving, by the H-CP, a second message from a home application server (H-AS), wherein the second message comprises the LBO policy; or obtaining, by the H-CP, the LBO policy from a home policy control function (H-PCF) entity (see pages 389- 390; Figure 6.10.8.2-3; Figure 6.10.8.2-4). 
Regarding claim 10, D1 also teaches and shows wherein the first message comprises grant information of an operator at a roaming location (see pages 389- 390; Figure 6.10.8.2-3; Figure 6.10.8.2-4).

Regarding claim 12, D1 also teaches and shows wherein the V-CP is configured to: receive, by using a visited session management function (V-SMF) entity, the first message sent by a home session management function (H-SMF) entity; or receive, by using a visited policy control function (V-PCF) entity, the first message sent by a home policy control function (H-PCF entity) (see pages 389- 390; Figure 6.10.8.2-3; Figure 6.10.8.2-4). 
Regarding claim 13, D1 also teaches and shows wherein the V-CP is configured to: send the LBO policy to the V-PCF entity by using the V-SMF entity; and determine, by using the V-PCF entity, whether the LBO policy is valid (see pages 389- 390; Figure 6.10.8.2-3; Figure 6.10.8.2-4). 
Regarding claim 14, D1 also teaches and shows wherein the V-CP is configured to: determine, by using the V-PCF, whether the LBO policy is valid (see pages 389- 390; Figure 6.10.8.2-3; Figure 6.10.8.2-4). 

Regarding claim 16, D1 also teaches and shows wherein the V-CP is configured to: send the first message to a visited session management function (V-SMF) entity by using a home session management function (H-SMF) entity (see pages 389- 390; Figure 6.10.8.2-3; Figure 6.10.8.2-4).
Regarding claim 17, D1 also teaches and shows wherein the H-CP is configured to: send the first message to a visited policy control function (V-PCF) entity by using a home policy control function (H-PCF) entity (see pages 389- 390; Figure 6.10.8.2-3; Figure 6.10.8.2-4). 
Regarding claim 18, D1 also teaches and shows wherein the H-CP is configured to: obtain the LBO policy (see pages 389- 390; Figure 6.10.8.2-3; Figure 6.10.8.2-4). 
Regarding claim 19, D1 also teaches and shows a visited core network control plane (V-CP), the V-CP comprises: at least one processor, and a memory storing computer-executable instructions; wherein the computer-executable instructions, when executed by the at least one processor, further cause the V-CP to: receive a first message from a home core network control plane (H-CP), wherein the first message comprises a local breakout (LBO) policy based on a subscribed service, and the subscribed service is a service on which local breakout needs to be performed and the subscribed service is subscribed to by a user (see pages 389- 390; Figure 6.10.8.2-3; Figure 6.10.8.2-4 and explanation in claim 1); and send the LBO policy to a visited core network user plane (V-UP), so that the LBO policy is installed on the V-UP to implement local breakout processing for the subscribed service (see pages 389- 390; Figure 6.10.8.2-3; Figure 6.10.8.2-4 and explanation in claim 1). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643